Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Prosecution
This action is responsive to Applicant’s amendment/remarks filed 08/22/2022. 
Claims 21, 24-33, 35, 36, 39, 40, 43, and 46-50 are currently pending.
The IDS statement filed 04/12/2022 has been considered.  An initialed copy accompanies this action.
The objection of the drawings/specification is withdrawn in view of the above amendment containing replacement drawings.
The rejection on the grounds of nonstatutory double patenting as being unpatentable over 1) the claims of U.S. Patent No. 10,723,927, 2) the claims of copending Application No. 16/905,471, and 3) the claims of copending Application No. 17/205,018 as previously set forth in the Office action mailed 02/23/2022 is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments.  
The rejection of claim 21 under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984) as previously set forth in the Office action mailed 02/23/2022 is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments.  
The rejection of claims 21, 24-33, 35, 36, 39, 40, 43, 46, and 47 under 35 U.S.C. 103 as being unpatentable solely over Bonsignore et al. (US 2004/0069454) is withdrawn in view of the above amendment.
However, the claims as amended are rejected over a combination of Bonsignore et al., Yang et al. (US 7,744,775) and Chen et al. (US 5,338,477) under a new ground(s) of rejection, which is necessitated by the present amendment and renders obvious the instant claims.  This ground(s) of rejection is substantially the same rejection made to dependent claims 34, 35, 38, 39, 42, and 43 in the previous Office action but applied to all the pending claims in view of the present amendment.  See the new 103 rejection, below. 
Claim Interpretation
Claim 40 recites the limitation “wherein Vw is a volume of water, wherein Vw/Vnf is 42%,” where “Vw/Vnf” appears to be underlined to signify its addition.  However, this was already added and recited in the previous set of claims filed 01/03/2022.  For purposes of further examination, the markup is ignored as the term was already recited in the prior set of claims.  The same interpretation holds for the underlined period (“.”) recited at the end of claim 43.  Note, 37 C.F.R. 1.121(c)(2 & 3) state markings are to indicate the changes that have been made relative to the immediate prior version of the claims and the text of all pending claims not being currently amended shall be presented in the claim listing clean version, i.e., without any markings in the presentation of text. 


Double Patenting
Claims 21, 24-33, 35, 36, 39, 40, 43, and 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,927.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  The patented claims recite the nanopowder consists of Al2O3 and the nanopowder has a particle size between about 100 nanometers to about 600 nanometers, which substantially overlaps the instantly claimed particle size between 200 nanometers and 500 nanometers.  The patented claims also recite limitations of each component in terms of volume fraction and ranges thereof that fall within and/or overlap the amounts/ranges instantly claimed.  The patented claims also recite the surfactant is a sodium salt solution of polyamino-polyether-methylene-phosphonic acid or a formula of a polyamino-polyether-methylene-phosphonic acid.  The patented claims also recite the pH of the heat transfer fluid mixture is 8.5 to 12 or 10.0.  The two sets of claims are obvious variants of one another.

Claims 21, 24-33, 35, 36, 39, 40, 43, and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 50-59, 61, 62, 65, 66, 69, 72, and 73 of copending Application No. 16/905,471 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder consisting of aluminum oxide, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  Both sets of claims further recite the surfactant is a sodium salt solution of polyamino-polyether-methylene-phosphonic acid or a formula of a polyamino-polyether-methylene-phosphonic acid, the nanopowder has a particle size between 200 nanometers and 500 nanometers, the heat transfer mixture has a pH of about 8.5-12.0, and the heat transfer mixture has a pH of 10.0.  The difference between the two sets of claims is that the present set of claims recites the components in terms of volume fraction while the copending set of claims recites the components in terms of mass fraction.  However, the two sets of claims encompass substantially the same scope(s) from the components recited, and the recited amounts/ranges of components appear to correspond to substantially the same scope, too.  The two sets of claims are obvious variants of one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

	Claims 21, 24-33, 35, 36, 39, 40, 43, and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-21 of copending Application No. 17/205,018 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  The copending claims recite the nanopowder consists of Al2O3 and the nanopowder has a particle size between about 100 nanometers to about 600 nanometers, which substantially overlaps the instantly claimed particle size between 200 nanometers and 500 nanometers.  The copending claims also recite limitations of each component in terms of volume fraction and ranges thereof that fall within and/or overlap the amounts/ranges instantly claimed.  The patented claims also recite the pH of the heat transfer fluid mixture is 8.5 to 12 or 10.0.  The two sets of claims are obvious variants of one another.  The two sets of claims are obvious variants of one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35, 39, and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claims (claims 21, 36, and 40) recite a surfactant that “is a sodium salt solution of polyamino-polyether-methylene-phosphonic acid,”.  Claims 35, 39, and 43 fail to further limit and/or include all the limitations of these parent claims because their limitation(s):

    PNG
    media_image1.png
    183
    543
    media_image1.png
    Greyscale

is merely a polyamino-polyether-methylene-phosphonic acid and the claims fail to include the surfactant is or includes a “sodium salt solution” of the polyamino-polyether-methylene-phosphonic acid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984).
Yang et al. teaches a dilute suspension of alumina/Al2O3 powders of size 0.3 micrometers, i.e., 300 nm, in water (see Introduction section/paragraph), which anticipates independent claim 21.  The instant claim broadly recites the “nanofluid is representative by the formula: 1 = Vg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” without any specific ranges of the Vg, Vw, Vpw, Vsf, Vbs, Vac, and Vci components, meaning some of the components are optional (their volume may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and alumina sum to 100% of the suspension, and the remaining glycol, surfactant comprising a sodium salt solution of polyamino-polyether-methylene-phosphonic acid, base additive, acid additive, and corrosive inhibitor components are therefore optional and met by the reference’s exemplary suspension.

Claims 21, 24-33, 35, 36, 39, 40, 43, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (US 2004/0069454, hereinafter Bonsignore) in view of Yang et al. (US 7,744,775, hereinafter Yang) and/or Chen et al. (US 5,338,477, hereinafter Chen). 
Bonsignore teaches a composition for enhancing thermal conductivity in heat transfer systems comprising a powder having an average particle size in the nanometer size range, i.e., a nanopowder, where suitable powders include a metal oxide in a heat transfer medium (abstract).  Bonsignore teaches aluminum as an exemplary metal of the metal compound, i.e., the metal oxide, (para. 0032), and a preferred heat transfer media includes ethylene glycol and water in a volume ratio of about 5:1 to about 1:5 (para. 0060).  A person of ordinary skill in the art reading the abstract and para. 0032 of Bonsignore would at once envisage the disclosed powder solely contain aluminum oxide since they are drawn to the selection of the content of the powder in the alternative from other elements for forming the metal oxide/compound powder and reads on the claimed limitation that the nanopowder consists of aluminum oxide. Bonsignore further teaches the powders have a preferred particle size of from about 25 nanometers to about 1000 nm in view of their ability to maintain a dispersion for a sufficient amount of time (para. 0031), which substantially overlaps the claimed particle size range of between 200 nanometers and 500 nanometers.  
Bonsignore further teaches the inclusion of surfactants by way of disclosing the presence of a compound that acts as a dispersant and/or stabilizes the powder (abstract and para. 0033, 0037, and 0040) and/or additional surfactants and/or dispersants (para. 0056 and 0057).  Bonsignore further teaches the inclusion of corrosive inhibitors by way of disclosing the presence of a corrosion inhibiting compound that acts as a dispersant, stabilizes and/or passivates the powder (para. 0033, 0035, 0036, and 0040) and/or additional corrosion inhibitors (para. 0056).  With respect to additional components, Bonsignore teaches the inclusion of various additives containing components that read on base additives and acid additives, e.g., stearic acids, stearates, fatty acids, and alkali metal salts such as sodium hydroxide, etc. (para. 0051 and 0065).  
With respect to the proportions, Bonsignore teaches a preferred heat transfer media includes ethylene glycol and water in a volume ratio of about 5:1 to about 1:5 (para. 0060), a concentration of the powder is present in a preferably amount from about 3-90% by weight of the composition but that the optimal amount depends on the particular application, the composition of the heat transfer medium, and the host heat transfer medium’s ability to maintain the thermal conductivity enhancement composition as a dispersion in the heat transfer composition (para. 0077), and that additives are present at a concentration of from about 1-99% by weight and more preferably about 3-20% by weight (para. 0074).  It would be understood to a person of ordinary skill in the art the composition of Bonsignore contains the nanosized powder and the heat transfer medium with the additional additives constituting the remainder of the composition.
As to the claimed components of instant claims 21, 35, 36, 39, 40, and 43, Bonsignore teaches each of the disclosed components of the claimed invention for the purpose of producing an enhanced heat transfer medium composition.  Bonsignore further suggests some components used for different purposes, but nonetheless would have been obvious to the skilled artisan given the broad terminology claimed, the components may read on several types of ingredients.  It might be argued that some “picking and choosing” is required to arrive at the presently claimed invention of claims 21, 36, and 40 (the presence of all the glycol, water, aluminum oxide nanopowder, surfactant, base, acid, and corrosive inhibitor additives at once).  Nevertheless, Bonsignore teaches heat transfer medium compositions, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Bonsignore, to containing each of glycol, water, aluminum oxide nanopowder, surfactant, base, acid, and corrosive inhibitor at once because the reference is directed to heat transfer medium compositions containing such ingredients.  
Bonsignore fails to teach the surfactant is a sodium salt solution of polyamino-polyether-methylene-phosphonic acid or of the polyamino-polyether-methylene-phosphonic acid formulae as recited in claims 21, 35, 36, 39, 40, and 43. 
However, Yang teaches a heat transfer fluid comprising 5-99% of a freezing point depressant such as glycols, water in an amount from 0.1 to 90% and in addition, additives, surfactants, scale inhibitors, dispersants and mixtures thereof (abstract, col. 3 lines 11-22).  Yang further teaches the presence of an inorganic phosphate, 0.001 to 20% of dicarboxylic acids (col. 12 lines 5-16), a polyelectrolyte polymer, corrosion inhibitors, a silicate and a silicone (col. 3 lines 35-42).  Yang further teaches said polyelectrolyte polymer dispersant includes water soluble products such as polyether polyamino phosphonates (col. 9 lines 44-57) and may be present in amounts from 0.001 to 50% by weight (col. 11 lines 17-21).  Note, Yang actually cites and refers to the following reference, Chen (US 5,338,477), as to the chemical identity/structure of the polyether polyamino phosphonate suitable as the reference’s water soluble polymer or water soluble polyelectrolyte polymer dispersant (see col. 7 lines 4-6 and col. 9 lines 44-57 of Yang). 
Chen teaches providing a polyether polyamino methylene phosphonate compound in an aqueous system (abstract and col. 6 lines 64-68).  The polyether polyamino methylene phosphonate has the formula:

    PNG
    media_image2.png
    85
    395
    media_image2.png
    Greyscale

where M is hydrogen or a suitable cation, e.g., sodium by the indication of alkali metals as the M, and R is independently hydrogen or methyl, preferably methyl (col. 5 lines 40-56 and col. 7 lines 1-35), which directly meets the surfactant structures claimed.  Chen teaches the compound is useful as a deposit control agent to control the formation, deposition, and adherency of scale imparting compounds in an aqueous system, especially useful in water-based cooling and heat exchange systems prone to alkali earth metal-based scale (col. 1 line 13 to col. 2 line 65).  In other words, Chen directly teaches the polyether polyamino methylene phosphonate compound as useful for providing to heat transfer/coolant fluids.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the dispersant polymer taught by Yang to the compositions of Bonsignore because both are concerned with thermal heat transfer fluids which utilize large amounts of polyhydric alcohols and water and further include surfactants/dispersants and corrosion inhibitors for their intended well known use.  Alternatively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the polyether polyamino methylene phosphonate compound taught by Chen to the compositions of Bonsignore because both are concerned with water-based thermal heat transfer fluids comprising surfactants/dispersants/scale inhibitors for their intended well known use.  Moreover, one skilled in the art would be motivated to include the dispersant/surfactant of Yang or the scale inhibitor/dispersant of Chen to the compositions of Bonsignore because Bonsignore invites the inclusion of dispersants/surfactants/general additives (para. 0056, 0057, 0060, 0074, and 0075) in their heat transfer medium composition and each of Yang and Chen specifically teach the phosphonate as claimed as a conventional surfactant or scale inhibitor well known in the heat transfer technology for its intended purpose.  Accordingly, in the absence of a showing to the contrary, one skilled in the art would have been motivated to include the specific phosphonate surfactant to further enhance stabilization, dispersion, or scale inhibition of such dispersions. 
As to the claimed proportions of instant claims 24-33, 36, 40, and 48-50, Bonsignore teaches in overlapping ranges, the amounts of each of the components claimed.  Bonsignore does not particularly point out the ratios and addition of ratios as claimed. 
However, at the time of the effective filing date it would have been obvious to the skilled artisan to arrange the components within the proportions and ratios as claimed given that Bonsignore teaches a range of proportion of each of the claimed ingredients that encompasses the amounts and ratios as claimed, as described above.  In the event Bonsignore’s proportions are slightly outside or below those instantly claimed, note Bonsignore’s disclosed ranges are merely general examples and the teachings of Bonsignore do not otherwise contain any indication of a teaching away from exploring other alternate or sufficient proportions outside the general ranges/examples disclosed.  Moreover, Applicant has not proffered any criticality to the contrary, that would suggest unexpected results for the nanofluid composition claimed.  Therefore, one skilled in the art would have been within their purview to determine the appropriate range and ratio of ingredients to suggest the claimed invention, in the absence of a showing to the contrary.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
As to the recited pH ranges/values of instant claims 46 and 47, even though Bonsignore fails to teach the composition has a pH of about 8.5-12.0 or 10.0, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation and within the purview of a person of ordinary skill in the art for a composition, as taught by Bonsignore, to contain such a pH value because Bonsignore further teaches the inclusion of basic pH-inducing components such as ammonia and sodium hydroxide as additives (para. 0060 and 0065).
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to all the non-statutory double patenting rejections, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Regarding the 102 rejection over Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984) Applicant argues the independent claim has been amended to recite the surfactant is a sodium salt solution of polyamino-polyether-methylene-phosphonic acid which is not taught or suggested in the reference.  This argument is not persuasive because the limitation as amended is optional.  The instant claim broadly recites the nanofluid is “representative by the formula: 1 = Vg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” without any specific ranges of the Vg, Vw, Vpw, Vsf, Vbs, Vac, and Vci components, meaning some of the components are optional (their volume may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  In other words, the claim as recited includes the scope where “Vsf/Vnf” may be zero.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and alumina sum to 100% of the suspension, which has the implication the remaining glycol, salt solution of polyamino-polyether-methylene-phosphonic acid surfactant, base additive, acid additive, and corrosive inhibitor components are therefore optional and met by the reference’s exemplary suspension.  The composition is defined by a mathematical formula (the sum of all component volume fractions must merely sum to 1 with no other stipulation(s) as to the relative degree of each individual component) rather than a required list of components (a composition comprising/consisting of: a)..., b)…, c)…, etc.) and is itself “comprised” within another composition (“A heat transfer mixture comprising a nanofluid representative by the formula: …”).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  
The 132 Declaration of Dr. Micali and the accompanying remarks/arguments filed 08/22/2022 have been fully considered but they are not persuasive to preemptively obviate the present rejection over Bonsignore et al. (US 2004/0069454) in view of Yang et al. (US 7,744,775) and/or Chen et al. (US 5,338,477). 
Applicant argues the claimed sodium salt solution of polyamino-polyether-methylene-phosphonic acid surfactant is ordinarily only used in nanofluids under certain conditions and for certain purposes, and while it may be used as a chelating agent for nanofluids that include ions such as calcium and magnesium, the claimed surfactant is not used in fluids like those disclosed in Bonsignore et al. that do not include ions such as calcium or magnesium because it would not act as a chelating agent in such fluids.  Applicant argues there is no motivation or suggestion to replace Bonsignore et al.’s surfactant with the claimed surfactant for this reason alone.  In response, these arguments are not persuasive because Bonsignore et al.’s disclosure is drawn to a wide variety of heat transfer systems and media (see, e.g., abstract and para. 0026, 0027, etc.) and there is no teaching in the reference(s) that a sodium salt solution of polyamino-polyether-methylene-phosphonic acid surfactant cannot be used or is be excluded from use in Bonsignore et al.’s composition.  Bonsignore et al. further teaches and invites the inclusion of dispersants/surfactants/general additives into the composition (see, e.g., para. 0033, 0037, 0040, 0056, 0057, 0060, 0074, and 0075), and, while Bonsignore et al. fail to teach the surfactant is a sodium salt solution of polyamino-polyether-methylene-phosphonic acid as claimed, at the time of the effective filing date it would be obvious to a person of ordinary skill in the art to incorporate such a compound as taught by Yang et al. and/or Chen et al. in the compositions of Bonsignore et al. with a reasonable expectation of success because 1) both Bonsignore et al. and Yang et al. are concerned with thermal heat transfer fluids which utilize large amounts of polyhydric alcohols and water and further include surfactants/dispersants and corrosion inhibitors for their intended well known use, 2) both Bonsignore et al. and Chen et al. are concerned with water-based thermal heat transfer fluids comprising surfactants/dispersants/scale inhibitors for their intended well known use, and/or 3) Bonsignore et al. invites the inclusion of dispersants/surfactants/general additives in their heat transfer medium composition and each of Yang et al. and Chen et al. teach the phosphonate as claimed as a conventional surfactant or scale inhibitor well known in the heat transfer technology for its intended purpose.
In further response to Applicant's argument that the claimed surfactant is only used in nanofluids for certain conditions and purposes, i.e., the provision and use of the claimed surfactant is exclusively limited in the art to only some nanofluids, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant further argues the claimed surfactant and Bonsignore et al.’s surfactant are different types of chemicals having different functions and are not interchangeable.  Applicant's position is the components disclosed in Bonsignore et al. are dispersants, not surfactants, and the claimed surfactant is not a dispersant.  This argument is not persuasive because the terms surfactant and dispersant are well-established in the art to be interchangeable.  See, for example, Pirrung et al. (“Wetting and dispersing agents,” CHIMA, Vol. 56, No. 5, 2002, pages 170-176) which teaches “dispersing agents belong to the surfactant (surface active agent) family,” on page 1 and the definition of “surfactant” in the Oxford English Dictionary, second edition (1989) which teaches the use of the word that as early as 1950 “Surfactants, has been coined by Antara Products, General Aniline & Film Corporation, and has been presented to the chemical industry to cover all materials that have surface activity, including wetting agents, dispersants, emulsifiers, detergents and foaming agents” as documentary evidence thereof.  Moreover, it is noted the specification (see para. [0041]) also indicates the surfactant has a “dispersant effect” further correlating the terms within the context of the present invention.
In view of the foregoing, when all of the arguments and evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 5, 2022